Citation Nr: 1141540	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsillar fossa, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In January 2011, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a May 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; accordingly, exposure to herbicides is presumed.  

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed squamous cell carcinoma of the left tonsillar fossa and his military service, and his throat condition is not a presumptive disorder for exposure to herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsillar fossa was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for squamous cell carcinoma of the left tonsillar fossa, to include as due to herbicide exposure.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As noted above, in January 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided with a VA examination for his throat condition in April 2011, and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the May 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in February 2006, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

The Board is cognizant of the fact that that the Veteran was not provided notice with respect to the effective date element of his claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's service connection claim, elements (1), veteran status, and (2), existence of a disability, are not at issue.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the RO's denial of service connection for the Veteran's claimed disability.  In other words, any lack of advisement as to those two elements is meaningless, because a disability rating and effective date were not assigned.  The Veteran's claim of entitlement to service connection was denied based on element (3), connection between the Veteran's service and the claimed disability. As explained above, he has received proper VCAA notice as to his obligations, and those of VA, with respect to this crucial element.  Because as discussed below the Board is denying the Veteran's claim, elements (4) and (5) remain moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, a medical article, photographs, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in April 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his May 2007 substantive appeal [VA Form 9], he declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for squamous cell carcinoma of the left tonsillar fossa

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 38 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011). 

In this case, the Board acknowledges that VA regulations do not provide for presumptive service connection for cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses). See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395-407 (June 12, 2007); Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332-247 (December 27, 2010); see also 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the medical evidence of record documents diagnoses of squamous cell tonsillar carcinoma.  See, e.g., the April 2011 VA examination report.  

Concerning in-service disease, the Veteran's service treatment records, to include his October 1969 separation examination, are absent any complaints of or treatment for squamous cell tonsillar carcinoma.  On the contrary, the first competent postservice evidence of a throat condition is dated in August 2005.  See a private treatment record from S.S., M.D. dated in August 2005.  This was more than 25 years after the Veteran's discharge from active duty.  

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability if the competent evidence shows that the disability is related to an in-service event such as the Veteran's claimed in-service herbicide exposure.  In this regard, service personnel records confirm the Veteran's service in the Republic of Vietnam.  Furthermore, the Board presumes that the Veteran was exposed to herbicides during his service in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

As discussed above, according to 38 C.F.R. § 3.309(e) (2011), certain diseases may be presumed to be related to exposure to herbicides; the Veteran's claimed disability, however, is not included in the above-indicated diseases associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e) (2011).  VA treatment reports show that the Veteran has been diagnosed with squamous cell tonsillar carcinoma; this is not a presumptive condition under 38 U.S.C.A. § 1116(b).  Therefore, the Veteran's throat condition may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Turning to the crucial question of a causal relationship, the competent and probative evidence demonstrates that the Veteran's currently diagnosed squamous cell tonsillar carcinoma is not related to his military service, to include herbicide exposure.  Specifically, the Veteran was afforded a VA examination in April 2011.  The VA examiner considered the Veteran's complaints, to include throat problems.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded, "[the] Veteran's squamous cell cancer of the tonsillar fossa is less likely as not (less than 50/50 probability) caused by or a result of active service including exposure to herbicides."  The examiner's conclusion was based on a review of the Veteran's claims folder, to include pathology reports from August 2005 which documented the Veteran's treatment for his squamous cell tonsillar cancer.  She further noted her finding that the diagnosed "left tonsillar cancer, radiation changes noted, erythema but limited exam of the larynx" indicated that the Veteran's disability is not causally or etiologically related to or aggravated by his active service, including his exposure to herbicides.  

The April 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the April 2011 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a throat condition for several years after service.    

The Board observes a letter from a private otolaryngologist, Dr. S.S., dated in January 2006, who noted that the Veteran essentially had no risk factors for squamous cell carcinoma of the left tonsil except for Agent Orange exposure in service.  In an October 2006 letter, Dr. S.S. noted the Veteran's history of exposure to Agent Orange in service.  He noted a report that indicated that herbicides were related to cancers of the lung, bronchus, larynx and trachea.  He stated that "obviously if these cancers, which I assume are probably the same cell type, (it makes sense to me, and I think to most head and neck surgeons) can cause laryngeal cancer and if that's squamous cell carcinoma, I don't understand why it cannot predispose a patient to cancer of the tonsil, since essentially we are talking about an area that is only a few centimeters in distance away."  Dr. S.S. noted that the Veteran was a nonsmoker who developed squamous cell carcinoma of the left tonsil and presented with metastatic disease to his neck.  Dr. S.S. concluded that he would "certainly have to think that if the herbicide can cause squamous cell carcinoma of the lung, bronchus, larynx or trachea; it could certainly cause squamous cell carcinoma of the tonsil."

The Board finds the opinion of Dr. S.S. to be of relatively little probative value.  Notably, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain in his throat), has presented no probative clinical evidence of a nexus between his squamous cell tonsillar carcinoma and his military service, to include exposure to herbicides.   In this regard, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service, to include herbicide exposure.  That is, he is not competent to opine on matters such as the etiology of his current throat condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that contentions from the Veteran with regard to a medical nexus between his squamous cell tonsillar carcinoma and military service, to include herbicide exposure, to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a throat condition continually since service.  However, the first postservice evidence of complaint of, or treatment for, a throat condition is dated in August 2005.  See a private treatment record from Dr. S.S. dated in August 2005.  This was more than 25 years after the Veteran left service in October 1969.  Moreover, he reported to the April 2011 VA examiner that his symptoms began "a few years ago."  

While the Veteran is competent to report his throat condition over the years since service, the Board notes that a throat condition was not reported at the time of his service discharge.  Moreover, there is no competent medical evidence that the Veteran complained of or was treated for a throat condition for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  

The Board finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the objective findings noted above, in particular the findings of the April 2011 VA examiner as well as the Veteran's report that his symptoms began "a few years ago."  Therefore, continuity of symptomatology since service is not demonstrated.   Accordingly, the record does not demonstrate a causal relationship, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a squamous cell carcinoma of the left tonsillar fossa, to include as due to herbicide agent.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for squamous cell carcinoma of the left tonsillar fossa, including as due to herbicide exposure, is denied.





____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


